ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-127 concluding that TERRY L. SHAPIRO of NEWARK, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that TERRY L. SHAPIRO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.